DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 9) that Tran does not teach unmounting and then remounting at a same mount path during which access permission is changed. Examiner respectfully disagrees.
NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder; advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only); and change between them (NTFS: page 5).
Tran
The user’s view of data is mounted as a temporary folder in the root namespace (Tran: pp. 226, step 1; fig. 5, /.vdir/1);
The view of step (i) is remounted to the same corresponding folders (i.e., same mount paths) (Tran: pp. 226, step 2; fig.6, namespace 1) to remove (unmount) data not in the user’s view of data; and
Mount an empty folder to remove the temporary folder (Tran: pp. 226, step 3).
Therefore, one would be motivated to implement every access state change by including in Chen’s synchronization queue [0034], Tran’s 3 steps of mount operations to determine user’s namespace, followed by the access state change to determine NTFS access permissions within user’s namespace after the change.
In summary, Tran combined with NTFS teaches the argued limitations of independent claims 1, 9 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. US patent application 2014/0359085 [herein “Chen”], and in view of NTFS.com. NTFS Permissions [herein “NTFS”], and further in view of Tran et al. Virtualization at File System Tran”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: detect a state change of a folder in a shared directory having two or more user accounts having different access rights to the folder, the state change comprising a change between a first access state and a second access state, wherein the first access state comprises a traverse state that only allows the folder to be traversed, and wherein the second access state comprises one of a write state or a read-only state that only allows a name and content of the folder to be viewed;”
Chen teaches a method of access permissions (i.e., rights) for shared content. Content owner can choose which shared users get what permissions [0069], and grant or revoke (i.e., change) permissions to users (fig. 6; [0043]). Client software can monitor (i.e., detect) changes to access permissions (i.e., between first and second access states) [0083].
Chen does not disclose the types of access state changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Claim 1 further recites “in response to detecting the state change in the shared directory, write a duplicate mount event to a list of synchronization events that is read by a server synchronization service that interfaces with a client synchronization service at a client device, the duplicate mount event being associated with the state change of the folder, 
Chen monitors any changes (i.e., events) to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], including changes to access permissions.
Chen does not disclose associating access state changes with mount operations; however, Tran manages access control of shared data using virtualization at file system level, where every user has its own isolated namespace, determined by the following 3 steps:
The user’s view of data is mounted as a temporary directory (i.e., folder) in the root namespace (Tran: pp. 226, step 1; fig. 5, /.vdir/1);
The view of step (i) is remounted to the same corresponding directories (i.e., same mount paths) (Tran: pp. 226, step 2; fig.6, namespace 1) to remove (unmount) data not in the user’s view of data; and
Mount an empty directory to remove the temporary directory (Tran: pp. 226, step 3).
Claim 1 further recites “during synchronization with the client device authorized to access a user account, read, by the server synchronization service, the duplicate mount event; and in response to reading the duplicate mount event, determine access rights of the user account to the folder.”
Chen monitors any changes to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], such as mount operations associated with 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with NTFS and Tran. One having ordinary skill in the art would have found motivation to implement every access state change by including in Chen’s synchronization queue, Tran’s 3 steps of mount operations to determine user’s namespace followed by the access state change to determine NTFS access permissions within user’s namespace after the change, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claims 9 and 16 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the list of synchronization events for the folder already includes a mount event for the folder, wherein the mount event is associated with one of the first access state or the second access state and the duplicate mount event is associated with a different one of the first access state or the second access state.”
Chen, NTFS and Tran teach claim 1, where Chen monitors any changes to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], such as mount operations to determine user’s namespace, together with access state changes (i.e., between first and second access states) to determine access permissions within user’s namespace after the change.
Chen with NTFS and Tran. One having ordinary skill in the art would have found motivation to implement every access state change by including in Chen’s synchronization queue, Tran’s 3 steps of mount operations to determine user’s namespace followed by the access state change to determine NTFS access permissions within user’s namespace after the change, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claim 17 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 1, comprising 2Application No.: 15/857,789Docket No.: 085118-581911_P1180US3 instructions to cause the content management system to: determine that a second state change is a change between the second access state and a read-name-only state that only allows a name of the folder to be viewed; and”.
Chen and NTFS teach claim 1, where NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only); and change between them (NTFS: page 5).
Claim 3 further recites “in response to detecting the second state change, write a second duplicate mount event to the list of synchronization events, the second duplicate mount event being associated with the second state change of the folder, wherein when the second state change is from the second access state to the read-name-only state, the folder for the mount revision is an empty folder.”
Chen, NTFS and Tran teach claim 1, where Chen monitors any changes to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], such as mount operations to determine user’s namespace, together with access state changes (i.e., between first and second access states) to determine access permissions within user’s namespace after the change.
Chen does not disclose the limitation on empty folder; however, Tran manages access control of shared data using virtualization at file system level, where every user has its own isolated namespace, determined by the following 3 steps:
The user’s view of data is mounted as a temporary directory (i.e., folder) in the root namespace (Tran: pp. 226, step 1; fig. 5, /.vdir/1);
The view of step (i) is remounted to the same corresponding directories (i.e., same mount paths) (Tran: pp. 226, step 2; fig.6, namespace 1) to remove (unmount) data not in the user’s view of data; and
Mount an empty directory to remove the temporary directory (Tran: pp. 226, step 3).
Since the second state change is from the second access state to the read-name-only state, the user’s view of data after the change – temporary directory in step (i) and remounted directory in step (ii) – would be an empty folder since user has access only to the name of the folder but not to any content in the folder.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with NTFS and Tran. One having ordinary skill in the art would have found motivation to implement every access state change by including in Chen’s synchronization queue, Tran’s 3 steps of mount operations to determine user’s namespace followed by the access state change to determine NTFS access permissions within user’s namespace after the change, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).

Claim 4 recites “The non-transitory computer readable medium of claim 1, wherein the duplicate mount event is interpreted during the synchronization with the client device as an unmount of the folder, and a subsequent mount of the folder, wherein unmounting a folder causes a device to delete all content items within a target namespace.”
Chen, NTFS and Tran teach claim 1, where Chen monitors any changes to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], such as mount operations to determine user’s namespace, together with access state changes to determine access permissions within user’s namespace after the change.
Chen does not disclose this claim; however, Tran manages access control of shared data using virtualization at file system level, where every user has its own isolated namespace, determined by the following 3 steps:
The user’s view of data is mounted as a temporary directory (i.e., folder) in the root namespace (Tran: pp. 226, step 1; fig. 5, /.vdir/1);
The view of step (i) is remounted to the same corresponding directories (i.e., same mount paths) (Tran: pp. 226, step 2; fig.6, namespace 1) to remove (unmount) data not in the user’s view of data; and
Mount an empty directory to remove the temporary directory (Tran: pp. 226, step 3).
Notice that remounting a directory in step (ii) is the same as unmounting (i.e., deleting) all content from the directory followed by mounting content in the user’s view of data to the directory.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with NTFS and Tran. One having ordinary skill in the art would have found motivation to implement every access state change by including in Chen’s synchronization queue, Tran’s 3 steps of mount operations to determine user’s namespace followed by the access state change to determine NTFS access permissions within user’s namespace after the change, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The non-transitory computer readable medium of claim 4, comprising instructions to cause the content management system to: in association with the subsequent mount of the folder, determine access rights of the user account to the folder.”
Chen, NTFS and Tran teach claim 4, where Chen monitors any changes to content in a folder and its sub-folders [0083], and queues those changes for later synchronization [0034], such as mount operations to determine user’s namespace, together with access state changes to determine access permissions (i.e., rights) within user’s namespace after the change.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with NTFS and Tran. One having ordinary skill in the art would have found motivation to implement every access state change by including in Chen’s synchronization queue, Tran’s 3 steps of mount operations to determine user’s namespace followed by the access state change to determine NTFS access permissions within user’s namespace after the change, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).

Claim 6 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change is the change from the first access state to the second access state.”
Chen teaches claim 1, but does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.
Claims 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change modifies an access to the folder from the traverse state to one of the read-only state or the write state.”
Chen teaches claim 1, but does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder; advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claim 8 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: detect a second change in access to a second folder from write access to read-only access, or from read-only access to write access; and”.
Chen teaches claim 1. Content owner can configure access permissions on local representations of shared content, making changes between read and write, or between sharing and unsharing (fig. 6; [0007]).
Claim 8 further recites “in response to the detection of the second change in access to the second folder, synchronize a modification to a read or write access bit for the second folder to the client device.”
In Chen, to synchronize access change between read and write, local representations of shared content are reconstructed, by undoing unauthorized changes [0070], and communicating with local operating system to configure access permissions on the local representations (fig. 9; [0080]).
Chen does not disclose this limitation; however, NTFS uses access mask – a 32-bit value – whose bits correspond to access rights of a user account for the object (i.e., folder), to implement basic access permissions such as read and write (NTFS: page 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to utilize access mask to implement ACEs, since they are fundamentally alike (NTFS: page 7).
Claim 15 is analogous to claim 8, and is similarly rejected.

Claim 10 recites “The method of claim 9, wherein the writing of the duplicate mount event occurs without changing a directory structure associated with the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders [0083], and queue those changes for later synchronization [0034], including changes to access permissions. Writing to the queue of changes (i.e., list of synchronization events) does not change the directory structure, since the queue is not part of the directory.
Claims 19 and 21 are analogous to claim 10, and are similarly rejected.

Claim 23 recites “The non-transitory computer readable medium of claim 1, wherein when the state change is from the second access state to the first access state, the mount revision of the duplicate mount mounts a traversal path that permits traversals through the folder to a sub-folder when traversal access is granted.”
The instant specification does not define mounting a traversal path. The claim defines its function to be permitting traversals through the folder to a sub-folder when traversal access is granted. Thus Examiner interprets it to mean the same as granting traversal access permission to the folder – first access state.
Chen teaches claim 1, but does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163